 Case 19-07004     Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                             Document     Page 1 of 30




 SIGNED THIS: December 29, 2020



                             _______________________________
                             Mary P. Gorman
                             United States Bankruptcy Judge
 ___________________________________________________________




                     UNITED STATES BANKRUPTCY COURT

                        CENTRAL DISTRICT OF ILLINOIS

In Re                               )
                                    )       Case No.     18-71139
WILLIAM E. BAKER, JR.,              )
                                    )       Chapter 7
                  Debtor.           )
___________________________________ )
                                    )
NANCY J. GARGULA,                   )
United States Trustee,              )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )       Adv. No.     19-07004
                                    )
WILLIAM E. BAKER, JR.,              )
                                    )
                  Defendant.        )


                                  OPINION

        Before the Court, for decision after trial, is the United States Trustee’s

complaint objecting to the discharge of the Debtor, William E. Baker, Jr. For
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                            Document     Page 2 of 30



the reasons set forth herein, judgment will be entered in favor of the United

States Trustee, and the Debtor’s discharge will be denied.



                    I. Factual and Procedural Background

      William E. Baker, Jr., (“Debtor”) filed his voluntary petition under

Chapter 7 on August 3, 2018. The Debtor was represented in the filing by

Attorney Roy Dent. Andrew Erickson was appointed as the case trustee

(“Trustee”), and the Debtor’s first meeting of creditors was conducted by the

Trustee on September 9, 2018.

      Shortly after the creditors meeting, the Trustee filed a motion seeking to

compel the Debtor to attend an examination under Rule 2004 and to produce

documents related to his bank accounts, business interests, pending litigation,

and financial transactions. In his motion, the Trustee asserted that he had

visually inspected the Debtor’s residence and saw a tractor, a trailer, and a

commercial truck on the premises that had not been scheduled. He also said

that the Debtor was involved in state court litigation wherein he was pursuing

a counterclaim that had not been scheduled. The Trustee also stated that the

Debtor had disclosed interests in several businesses and transfers to insiders,

all of which needed further investigation. The Trustee’s motion was granted.

The Debtor appeared for the Rule 2004 examination on November 7, 2018. On

November 15, 2018, he filed several amended schedules and an amended

statement of financial affairs (“SOFA”).




                                           -2-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                            Document     Page 3 of 30



      On February 11, 2019, after having obtained an extension of the

originally set deadline, the United States Trustee (“UST”) filed an adversary

complaint objecting to the Debtor’s discharge. The UST alleges in the complaint

that the Debtor failed to disclose on his schedules an interest in his residence

in Edinburg, Illinois, at least one of the several accounts he held at Regions

Bank, a one-third interest in two oil wells, a Scatcat Skidsteer with

attachments, and a travel trailer valued at $40,000. The UST also alleges that,

although the Debtor disclosed on his original SOFA the transfer of an interest

in his Edinburg residence to his son and the transfer of a Mack truck to his

wife, he failed to disclose the transfer of a 12.5% interest in an oil well to a

business partner, Bryce Geiler. According to the UST, the Debtor also failed to

disclose on his SOFA the refinance of the Edinburg residence in June 2018

whereby he obtained over $25,000, as well as the subsequent transfer of

$12,000 of those funds to a friend, Rod Jackson, and the use of $9000 to

purchase a truck, which he titled in the name of David Clark. The UST also

alleges that, at his creditors meeting, the Debtor was placed under oath by the

Trustee and affirmed the accuracy and completeness of his schedules and

SOFA. Specifically, the Debtor affirmed that he had disclosed all of his assets

and all transfers and financial transactions as required. The UST claims that,

by reason of his omission of required disclosures on his schedules and SOFA

and at his creditors meeting, the Debtor had concealed assets and made

multiple false oaths and, accordingly, should be denied a discharge.




                                       -3-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                            Document     Page 4 of 30



      The Debtor answered the complaint, admitting that he had failed to

disclose on his schedules and SOFA his retention of a life estate in his

Edinburg residence, his ownership interest in two oil wells, his transfer of an

interest in an oil well to Bryce Geiler, his refinance of the Edinburg property

and the resulting receipt of $25,000, his transfer to Rod Jackson of $12,000,

and his purchase of the $9000 truck titled in the name of David Clark. The

Debtor also admitted not scheduling ownership of an account at Regions Bank

and the Scatcat Skidsteer but claimed that both were assets of his business,

Midstate Repair Service. With respect to the travel trailer, the Debtor claimed

that he had given it to David Clark approximately five years before filing

bankruptcy. In a subsequently filed pretrial statement, the Debtor admitted

that his schedules and SOFA contained “numerous errors” but claimed that he

suffered memory loss due to cancer treatments he had received. He asserted

that his memory failed him repeatedly during the preparation of his schedules

and at his creditors meeting.

      At a pretrial conference held May 9, 2019, the Court adopted a discovery

schedule proposed jointly by the parties and entered an order imposing a final

deadline for completion of all discovery by October 9, 2019. The deadline was

extended twice at the request of the UST due to the Debtor’s failure to comply

with discovery requests and, specifically, the Debtor’s failure to timely disclose

his anticipated medical expert regarding his claimed memory loss. Finally, after

the Court set one last final deadline for the disclosure of expert witnesses, the




                                       -4-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                            Document     Page 5 of 30



Debtor acknowledged that he had no medical witness to disclose and discovery

was concluded.

      A status hearing was held June 18, 2020, and both attorneys reported

that they were ready for trial. On that day, this Court’s regular trial order was

entered setting the matter for trial on August 6, 2020, at 9:00 a.m. Due to the

coronavirus pandemic and the resulting closure of the courthouse to the

public, the trial was scheduled to be conducted by video conference. The

attorneys were advised that a subsequent order dealing specifically with issues

related to video conference procedures would be entered.

      The order regarding video conference procedures (“Video Order”) was

entered on July 1, 2020. The Video Order provided detailed information about

the technical requirements for participating in the video conference and noted

specifically that the use of a computer with a camera and microphone was

required. Attached to the Video Order was a three-page document, created by

the Court’s information technology staff, providing step-by-step instructions for

connecting to the video conference. The Video Order specifically provided that

all attorneys and witnesses were required to connect to the video conference

not less than fifteen minutes before the scheduled trial. Finally, the Video

Order required the attorneys to electronically docket all proposed exhibits not

less than seven days before the trial; all exhibits were to be clearly labeled by

number or letter, and Bates numbering was required for all pages of the

exhibits.




                                       -5-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                            Document     Page 6 of 30



      On July 30, 2020, the attorney for the UST docketed twenty-one exhibits,

all properly labeled and numbered. Attorney Dent, on behalf of the Debtor, filed

a certificate of service on July 29, 2020, saying that he had mailed copies of his

exhibits to the UST on that date. He did not docket any exhibits, however, until

August 6, 2020, when he docketed thirty-four exhibits, many of which were not

labeled and all of which lacked consecutive page numbering.

      When the case was called on August 6, 2020, Attorney Dent appeared

but said that the Debtor was having computer trouble and requested a few

minutes for the Debtor to complete his connection. After almost an hour of

back and forth with the Debtor, who never connected to the video conference

but did call in by telephone, it became apparent that the Debtor was using a

computer that did not have a camera or microphone. Attorney Dent admitted

that he had provided the Debtor with the log-in information for the video

conference but had not specifically inquired of the Debtor whether his

computer was equipped with a camera and microphone. Attorney Dent also

acknowledged that, if he had known that the Debtor did not have the necessary

equipment to connect to the video conference, he could have provided the

Debtor with access to such equipment at his law office.

      Attorney Dent requested that the trial be continued to another date. He

suggested that the situation was akin to a debtor having car trouble on the way

to the courthouse and argued that, under such circumstances, the Court

would surely continue the matter. The attorney for the UST objected citing the

prior delays in the case and arguing that the failure of the Debtor and Attorney



                                       -6-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                            Document     Page 7 of 30



Dent to prepare for the hearing by testing their equipment was inexcusable.

The Court agreed with the UST and suggested that the situation was not akin

to a debtor having car trouble but more like a debtor without a car waiting

until the morning of the trial to start looking for a ride to the courthouse.

Attorney Dent acknowledged that he was aware that the Court had offered

several opportunities for attorneys and parties to test their ability to connect to

the Court’s video system and that he and the Debtor had not taken advantage

of such opportunities. The trial proceeded without the Debtor.

      The attorney for the UST called the Trustee as his only witness. The

Trustee testified that, prior to the creditors meeting, he had reviewed the

Debtor’s petition, schedules, and SOFA. He said that, at the creditors meeting,

he not only asked the Debtor general questions about the accuracy of the

documents but also asked the Debtor specifically if he had any ownership

interest in real estate and whether he had disclosed all transfers of property.

The Debtor had affirmed that he had no interest in real estate and that he had

made all required disclosures of transfers of property. The Trustee said that,

after the creditors meeting, he drove past the Debtor’s residence in Edinburg,

Illinois, and saw a trailer, truck, and skidsteer that had not been disclosed. He

obtained more information about these undisclosed assets and transfers made

by the Debtor by requesting the production of a volume of documents and

conducting a Rule 2004 examination of the Debtor.

      With respect to the skidsteer, the Trustee testified that he saw it when he

drove past the Debtor’s residence and then questioned the Debtor about it at



                                        -7-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                            Document     Page 8 of 30



the Rule 2004 examination. The Debtor admitted that the skidsteer was owned

by him and acknowledged that he had not scheduled it when he filed. The

Trustee said that he initially demanded turnover of the skidsteer from the

Debtor but subsequently accepted $1500 from the Debtor in lieu of the

turnover.

      The Trustee testified that the Debtor had disclosed initially that he had

transferred his residence in Edinburg, Illinois, to his son, William E. Baker, III.

At his creditors meeting, the Debtor denied having any ownership interest in

real estate. The Trustee identified a copy of a deed dated May 5, 2017, signed

by the Debtor transferring title to the Debtor’s residence to his son; the Trustee

noted that the deed reserved a life estate for the Debtor. The Trustee said that

the Debtor had not scheduled any secured debt related to the real estate but he

had learned that the real estate was encumbered by a mortgage to Midland

Community Bank (“Midland”). The Debtor had scheduled the Midland debt as

unsecured and said that he was a guarantor on the obligation even though the

Trustee’s investigation revealed that the Debtor had signed the mortgage loan

documents as a principal. The Trustee also testified that the Debtor had

refinanced the mortgage obligation to Midland in June 2018—just weeks before

filing his bankruptcy—and had obtained $25,000 from that transaction. The

Trustee identified copies of documents related to the refinance evidencing the

Debtor’s involvement in it and a copy of the check issued to the Debtor by

Midland on June 27, 2018, in the amount of $25,053.36.




                                        -8-
    Case 19-07004       Doc 97     Filed 12/29/20 Entered 12/29/20 09:52:40                Desc Main
                                    Document     Page 9 of 30



        Because the Debtor had not previously disclosed his life estate, the

refinance, or his receipt of over $25,000, the Trustee testified that his first

opportunity to question the Debtor about these matters was at the Rule 2004

examination in November 2018. At that time, the Debtor admitted that he had

a life estate in the Edinburg residence, that he had refinanced the property in

June, and that he had received $25,000 in proceeds from the refinance.

According to the Trustee’s testimony, the Debtor also admitted that he had

cashed the proceeds check from Midland for cash and spent all of the cash

before his bankruptcy filing.

        The Trustee testified that the Debtor told him during the Rule 2004

examination that he had used $9000 of the cash to purchase a truck, which he

titled in the name of his cousin, David Clark. The Trustee said that the Debtor

never produced any receipts or documents related to the truck purchase. The

Trustee said that he was currently pursuing David Clark regarding the transfer

he received from the Debtor.1

        According to the Trustee, the Debtor also told him that he had used

$12,000 of the cash from the refinance to assist a friend, Rod Jackson, who

owned a local bait shop. The Debtor told him that part of the money was used

to buy items for the bait shop and some of the money was given directly to Rod

Jackson. Again, the Debtor produced no receipts or documents regarding these

transactions. The Trustee testified that, despite his best efforts, he had never



1
 The Trustee has since settled with David Clark. A motion to compromise has been approved, and Mr. Clark is
making monthly payments to the Trustee.


                                                   -9-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                           Document      Page 10 of 30



been able to locate Rod Jackson or find any information to confirm that the

bait shop had ever existed.

      Finally, as it relates to the cash from the refinance, the Trustee testified

that he had discovered that the Debtor used $3000 of the funds to pay down a

loan with Sheffield Financial (“Sheffield”). The Debtor had initially disclosed a

debt to Sheffield in the amount of approximately $7900 secured by a riding

lawn mower valued at $5000. The proof of claim filed by Sheffield was,

however, only in the amount of $4684. According to bank records obtained by

the Trustee, $3000 in cash was deposited into the Debtor’s checking account at

Regions Bank on July 12, 2018, and a check to Sheffield was issued that same

day for a $3000 payment. Although the Trustee specifically asked the Debtor at

his creditors meeting whether he had made any payments to any creditors of

more than $600 in the 90 days before filing, the Debtor did not disclose the

payment he made to Sheffield in the amount of $3000 just a couple of weeks

before filing.

      The Trustee testified that the Debtor also failed to disclose his interest in

several oil wells. He said that he learned at the Rule 2004 examination that the

Debtor had a one-third interest in two wells described as Brockelsby 3 and

Sheldon 2. He also learned that the Debtor had transferred an interest in a well

described as Sheldon 1 to a business associate, Bryce Geiler, in 2018. When

the Debtor was asked at his creditors meeting whether he had disclosed all

transfers of property, however, he affirmatively stated that he had even though

he had not disclosed the transfer of his interest in Sheldon 1 to Mr. Geiler.



                                       -10-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                           Document      Page 11 of 30



      The Debtor’s interest in an oil well maintenance business known as

Midstate Repair Service (“Midstate”) was also discussed by the Trustee in his

testimony. On his SOFA, the Debtor disclosed Midstate as a sole proprietorship

that he owned and had operated from 2013 to 2017. At his Rule 2004

examination, the Debtor confirmed that the business was a sole proprietorship

but said that the business continued to operate and that the indication on his

SOFA that it closed in 2017 was not accurate. The Debtor told the Trustee that

David Clark worked in the business with him. The Debtor also said that a

Mack truck used in the operation of the business had been transferred to the

Debtor’s wife when the Debtor learned he had cancer; the Debtor had disclosed

that transfer, made in 2017, on his original SOFA.

      The Trustee testified that the Debtor had not disclosed an account at

Regions Bank related to Midstate. He identified a statement for Regions Bank

account XXXX1405 that had been produced as part of the Debtor’s Rule 2004

examination. The account statement showed title in the names of William E.

Baker and David L. Clark, Jr., without any mention of Midstate. The

undisclosed account held a balance of over $4000 on the date the Debtor filed

his bankruptcy.

      Issues regarding the Debtor’s ownership of a travel trailer were also

discussed by the Trustee in his testimony. The Debtor disclosed on his original

SOFA that he was in possession of a travel trailer that he said was owned by

David Clark. When questioned at his Rule 2004 examination about the trailer,

however, the Debtor said that he owned the trailer and had received the trailer



                                      -11-
    Case 19-07004          Doc 97       Filed 12/29/20 Entered 12/29/20 09:52:40                      Desc Main
                                        Document      Page 12 of 30



from his uncle, William Holley. The trailer had been given to him as partial

payment for money he was owed by Mr. Holley related to the sale of a Cessna

airplane that they had previously jointly owned. The Debtor told the Trustee

that Mr. Holley had obtained the title when he purchased the trailer but had

never processed the title through required state procedures. The Debtor stated

affirmatively that he had possession of the title and that he had told his wife,

when he was diagnosed with cancer in 2017, that she would inherit the trailer

if he passed away. The Trustee acknowledged that, although the Debtor

provided this information at his Rule 2004 examination in November 2018, he

filed an answer in this case in March 2019 claiming that he had given the

trailer to David Clark more than five years before he filed his bankruptcy.

         The last matter discussed by the Trustee was the Debtor’s involvement in

a state court lawsuit. The Debtor disclosed the lawsuit on his original SOFA

and listed the plaintiffs in the lawsuit as creditors on his original schedules.2

Under questioning by the attorney for the UST, the Trustee identified the

docket from the lawsuit and noted that the case had been set for trial before

the state court for August 6, 2018. The timing of the Debtor’s bankruptcy filing

on August 3, 2018, appeared to be for the purpose of stopping the trial from

proceeding; the Debtor admitted as much at his Rule 2004 examination,

suggesting that his state court attorney had referred him to Attorney Dent for

2
  The case is entitled 3rd Sister Investment LLC et al. v. Belken Oil LLC and William Baker, Jr., and is pending in
the circuit court of the Fourth Judicial Circuit, Christian County, Illinois, as case #2014-CH-69. The Plaintiffs in the
case filed an adversary complaint against the Debtor seeking to have his debt to them excepted from his discharge
based on allegations of fraud and defalcation as a fiduciary. Based on documents attached to the complaint, it
appears that the amount in controversy in the matter is in excess of $200,000. The complaint to determine
dischargeability has been put on hold pending a determination in this case as to whether the Debtor will receive a
discharge.


                                                         -12-
 Case 19-07004     Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                            Document      Page 13 of 30



that very purpose. The attorney for the UST also asked the Trustee about a

counterclaim purportedly filed by the Debtor in the state court case but not

listed as an asset on the Debtor’s schedules. The Trustee identified a notation

of the filing of a counterclaim on the state court docket, but the notation did

not specifically state which defendant had filed the counterclaim. A copy of a

counterclaim filed only by Belken Oil LLC, a co-defendant, was included in

exhibits from the Debtor’s Rule 2004 examination.

      Under cross-examination by Attorney Dent, the Trustee acknowledged

that he had not been able to sell the Debtor’s interest in either of the

undisclosed oil wells and agreed that the Debtor had told him at the Rule 2004

examination that he did not make money from the wells and that one had dried

up. The Trustee also agreed that, at his creditors meeting, the Debtor had

referenced making a mortgage payment. And the Trustee admitted that he had

seen the skidsteer when he drove past the Debtor’s residence—it was plainly

visible from the road. Finally, the Trustee acknowledged that the Debtor had

told him that he had suffered through stage-four throat cancer and that his

treatments for the cancer included being “zapped in the head.”

      The attorneys presented arguments at the close of evidence. The matter

is ready for decision.



                                 II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28

U.S.C. §1334. All bankruptcy cases and proceedings filed in the Central



                                       -13-
 Case 19-07004    Doc 97    Filed 12/29/20 Entered 12/29/20 09:52:40     Desc Main
                            Document      Page 14 of 30



District of Illinois have been referred to the bankruptcy judges. CDIL-Bankr. LR

4.1; see 28 U.S.C. §157(a). Objections to discharge are core proceedings. 28

U.S.C. §157(b)(2)(J). The issues before the Court arise from the Debtor’s

bankruptcy itself and from the provisions of the Bankruptcy Code and may

therefore be constitutionally decided by a bankruptcy judge. See Stern v.

Marshall, 564 U.S. 462, 499 (2011).



                               III. Legal Analysis

    A. The Debtor’s request for continuance of the trial was properly denied.

      Before discussing the substantive issues, a review of the denial of the

Debtor’s request for a continuance of the trial is appropriate. Most certainly,

the Debtor feels aggrieved at not being able to testify at the trial. His

annoyance, however, should be directed at himself and, perhaps, at his

attorney for their joint lack of preparation for the video conference.

      Attorney Dent appeared telephonically at the June 18 status hearing and

reported that he was ready for trial. The Court discussed with both Attorney

Dent and the attorney for the UST that the trial would be held by video

conference due to the closure of the courthouse to the public by reason of the

coronavirus pandemic. The Court noted that the use of video conferencing for

full trials was a new procedure and that detailed instructions regarding

participation in the video conference would be forthcoming in a special order.

The Video Order was entered July 1 and included details of how witnesses were

to appear, how exhibits were to be marked and exchanged for their remote



                                        -14-
 Case 19-07004       Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                              Document      Page 15 of 30



presentation, and, importantly, three pages of step-by-step instructions for

connecting to the video conference system. Attorney Dent did not object to the

setting of the trial by video conference and never asked for a continuance or

any accommodation before the trial date due to the inability of the Debtor to

participate in the video conference.

      At the trial, when the Debtor was unable to connect to the video

conference, Attorney Dent acknowledged that he had never discussed with the

Debtor whether he had a computer with a camera and microphone. He said

that he had given the Debtor the log-in information for the video conference

and assumed that, because the Debtor did not ask him any questions about

that information, the Debtor would be ready to participate. He conceded that, if

he had known that the Debtor did not have a computer with a camera and

microphone, he could have provided the Debtor with access to such equipment

at his law office.

      The failure of Attorney Dent to even discuss with the Debtor the detailed

instructions regarding participation in the video conference caused the

problems here, and the unfortunate result must be charged to Attorney Dent

and the Debtor. This case was old, the other party was prepared to proceed,

and the reason for the requested continuance was that the Debtor and his

attorney had simply failed to prepare. The requested continuance of the trial

was properly denied.

      To be clear, the Court believes that debtors who do not have camera and

microphone enabled computers, or who want to call witnesses who do not have



                                         -15-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                           Document      Page 16 of 30



such equipment, should not be penalized or limited in their ability to fully

participate in video conference hearings. Although the courthouses in the

Central District of Illinois are generally closed to the public, video conference

witness rooms have been created in both the Peoria and Springfield

courthouses so that witnesses without the necessary computer equipment may

be allowed into the buildings and directed to the witness rooms to participate

in hearings. Alternatively, the Court’s anecdotal experience suggests many

attorneys are having their clients or witnesses come to their law firms and use

computers in their offices. Either procedure allows for full participation by the

party or witness while maintaining rigorous compliance with both the current

public health guidelines and the requirements of the Court’s Video Order.

      Had Attorney Dent and the Debtor made any effort to prepare for the

video conference, they would have discovered the Debtor’s inability to fully

participate using his own equipment. Attorney Dent says he could have made

other arrangements if he had known about the problem. But it was his

responsibility to know if his client could connect to the video conference, and

his failure to even inquire about the Debtor’s computer capabilities caused the

unfortunate result for the Debtor here. Again, denial of the requested

continuance was appropriate.



                   B. The Debtor’s discharge must be denied.

      The denial of a debtor’s discharge is an extreme penalty and §727 must

therefore be strictly construed against the objector and liberally construed in



                                      -16-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                           Document      Page 17 of 30



favor of the debtor. Norton v. Cole (In re Cole), 378 B.R. 215, 221 (Bankr. N.D.

Ill. 2007) (citations omitted); 11 U.S.C. §727. A discharge in bankruptcy,

however, is not a right but a privilege reserved only for the “honest but

unfortunate debtor.” Cohen v. de la Cruz, 523 U.S. 213, 217 (1998) (quoting

Grogan v. Garner, 498 U.S. 279, 287 (1991)).

      The UST bears the burden of proof by a preponderance of the evidence in

this action to deny the Debtor’s discharge. In re Kempff, 847 F.3d 444, 447 (7th

Cir. 2017). The UST seeks denial of the Debtor’s discharge based on allegations

of both concealment of assets and the making of false oaths. 11 U.S.C.

§727(a)(2), (4). For the reasons set forth below, the Debtor’s discharge will be

denied under both theories.



                              i. 11 U.S.C. §727(a)(2)

      Section 727(a)(2)(A) provides that a discharge will be denied if the

“debtor, with intent to hinder, delay, or defraud a creditor . . . has transferred,

removed, destroyed, mutilated, or concealed . . . property of the debtor, within

one year before the date of the filing of the petition[.]” 11 U.S.C. §727(a)(2)(A).

Section 727(a)(2)(B) is similar but covers conduct of a debtor that occurs after

filing and involves property of the estate rather than of the debtor. In closing

arguments, the attorney for the UST said that the relief being sought against

the Debtor here was only related to prepetition conduct and that the allegations

under §727(a)(2)(B) made in the complaint regarding postpetition conduct were

not being prosecuted. Accordingly, to obtain the relief requested in Count I of



                                       -17-
 Case 19-07004     Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                            Document      Page 18 of 30



the UST’s complaint, the UST must prove: (1) that the Debtor transferred,

removed, destroyed, mutilated, or concealed property; (2) that belonged to the

Debtor; (3) within one year of filing of the petition; (4) with the intent to hinder,

delay, or defraud a creditor of the estate. In re Kontrick, 295 F.3d 724, 736 (7th

Cir. 2002).

      The UST alleges in Count I that the Debtor transferred his interests in

both real and personal property and then concealed both his continuing

ownership interest in his real property and the transfers of personal property to

hinder and delay his creditors. “Concealment . . . includes preventing

discovery, fraudulently transferring or withholding knowledge or information

required by law to be made known.” Peterson v. Scott (In re Scott), 172 F.3d 959,

967 (7th Cir. 1999) (quoting United States v. Turner, 725 F.2d 1154, 1157 (8th

Cir. 1984)) (internal quotation marks omitted). Thus, the concept of

concealment is broad and, mostly certainly, covers some of the Debtor’s

conduct testified to by the Trustee at trial.

      The UST’s initial focus was on the Debtor’s transfer of his residence in

Edinburg, Illinois, to his son in 2017. The Debtor disclosed the transfer on his

SOFA but failed to disclose that he had retained a life estate in the residence

on his schedules and affirmatively told the Trustee at his creditors meeting that

he had no interest in any real estate when he filed his bankruptcy case. He also

failed to schedule the mortgage on the residence as a secured debt.

      An obvious issue with considering the transfer of the Debtor’s residence

to his son with a reservation of a life estate as a basis for denial of discharge



                                        -18-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                           Document      Page 19 of 30



under §727(a)(2)(A) is the fact that the transfer took place in May 2017—more

than one year before the bankruptcy filing. In cases where a debtor has made a

transfer but retained control or some equitable interest, however, a doctrine of

“continuing concealment” exists to prevent the one-year limitation from

protecting the debtor from the consequences of the transfer and concealment.

In re Pansier, 613 B.R. 119, 144 (Bankr. E.D. Wis 2020). In determining

whether the doctrine of “continuing concealment” should apply, courts may

look to whether the transfer with retained interest was a secret. McNichols v.

Shala (In re Shala), 251 B.R. 710, 714 (N.D. Ill. 2000).

      The Debtor’s transfer of his residence to his son with the reservation of a

life estate was not a secret; the deed was publicly recorded on the same day it

was signed. But the Debtor’s cashing out of $25,000 of equity from the

residence just weeks before filing and his transfer of most of the funds to a

friend and to buy a truck for his cousin without keeping any documentation of

the transfers was a secret. The Debtor’s cashing of his proceeds check from

Midland for cash ended the paper trail that the Trustee might have otherwise

used to discover the transfers and to trace and recover the funds. And the

Debtor’s failure to disclose on his SOFA the purchase of the truck for $9000 for

David Clark and his transfer of $12,000 to or for the benefit of Rod Jackson

unquestionably constituted the concealment of those transfers.

      The Debtor admitted to the transfers at his Rule 2004 examination, and

it is not disputed that he did not disclose the transfers as required on his SOFA




                                       -19-
 Case 19-07004     Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                            Document      Page 20 of 30



or at his creditors meeting. The only issue then is whether the transfers were

made by the Debtor with the intent to hinder, delay, or defraud his creditors.

      Direct evidence of fraud or the intent to hinder and delay creditors is

rare. Thus, courts consider the following factors as circumstantial evidence of

improper intent:

      (1) The lack or inadequacy of consideration; (2) the family,
      friendship or close associate relationship between the parties; (3)
      the retention of possession, benefit or use of the property in
      question; (4) the financial condition of the party sought to be
      charged both before and after the transaction in question; (5) the
      existence or cumulative effect of the pattern or series of
      transactions or course of conduct after the incurring of debt, onset
      of financial difficulties, or pendency or threat of suits by creditors;
      and (6) the general chronology of the events and transactions
      under inquiry.


Vill. of San Jose v. McWilliams, 284 F.3d 785, 791 (7th Cir. 2002) (quoting Pavy

v. Chastant (In re Chastant), 873 F.2d 89, 91 (5th Cir. 1989)). When a number

of these factors are established, a presumption of fraudulent intent arises. Id.

      Many of the factors relevant in considering whether a debtor has acted

with wrongful intent are clearly present with respect to the Debtor’s transfer of

$9000 to purchase the truck titled in David Clark’s name and the transfer of

$12,000 to or for the benefit of Rod Jackson. In both instances, the Debtor

received no consideration for the transfers. David Clark is the Debtor’s cousin;

Rod Jackson was described as a friend. Both transfers were made while the

Debtor was just weeks away from a trial in a contentious state court matter in

which he was facing the possibility of the entry of a significant judgment

against him. The transfers were made in cash and without the Debtor retaining



                                       -20-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                           Document      Page 21 of 30



any records. Both transfers were made within weeks of the Debtor filing

bankruptcy, but neither transfer was disclosed as required on the Debtor’s

SOFA.

      The only reasonable inference to be drawn from the circumstances

surrounding the transfer of the $9000 for the truck purchase and the $12,000

for the bait shop is that the Debtor made the transfers with the intent to

hinder, delay, and defraud his creditors. Cashing the $25,000 proceeds check

from his refinance for cash makes little sense and the Debtor never offered any

explanation for taking the money in cash at his Rule 2004 examination, in his

answer to the complaint, or in his pretrial statement. The only logical

explanation is that he wanted to spend the funds without creating any record

of his expenditures. His records were so lacking that the Trustee appeared

skeptical that Rod Jackson or his bait shop ever existed. And even if they did

exist, the Debtor’s concealment of the transfers until months after he filed

bankruptcy most certainly hindered the Trustee’s efforts in recovering the

transfers.

      The UST has established by a preponderance of the evidence that the

Debtor transferred, for no consideration, more than $21,000 in cash just a few

weeks before filing bankruptcy, and that he concealed the transfers despite his

obligation to disclose them on his SOFA. The UST has also proven by a

preponderance of the evidence that the transfers were made with the intent to

hinder, delay, and defraud the Debtor’s creditors. The Debtor will be denied his

discharge for this conduct.



                                      -21-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40      Desc Main
                           Document      Page 22 of 30




                            ii. 11 U.S.C. §727(a)(4)(A)

       Section 727(a)(4)(A) bars a debtor’s discharge if he knowingly and

fraudulently makes a false oath in connection with his bankruptcy case. 11

U.S.C. §727(a)(4)(A). “The purpose of §727(a)(4) is to ensure that the debtor

provides   dependable   information    to     those   who   are   interested   in   the

administration of the bankruptcy estate.” Clean Cut Tree Serv., Inc. v. Costello

(In re Costello), 299 B.R. 882, 899 (Bankr. N.D. Ill. 2003) (citation omitted). A

plaintiff seeking to deny a debtor’s discharge under §727(a)(4)(A) “must prove

by a preponderance of the evidence that: (1) the debtor made a statement

under oath; (2) the statement was false; (3) the debtor knew the statement was

false; (4) the debtor made the statement with fraudulent intent; and (5) the

statement related materially to the bankruptcy case.” Stamat v. Neary, 635

F.3d 974, 978 (7th Cir. 2011) (citations omitted). A debtor’s fraudulent intent

can be established by showing either intentional misrepresentations or a

reckless disregard for the truth. Id. at 982. Statements made by a debtor on a

bankruptcy petition, schedules of assets and liabilities, or SOFA are all

considered to be under oath for the purposes of §727(a)(4)(A). John Deere Co. v.

Broholm (In re Broholm), 310 B.R. 864, 880 (Bankr. N.D. Ill. 2004). A fact is

material if it relates to the debtor’s business dealings, the discovery of assets,

or the existence and disposition of the debtor’s property. Stamat, 635 F.3d at

982.




                                       -22-
 Case 19-07004        Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                               Document      Page 23 of 30



      The UST alleges in Count II of the complaint that the Debtor made false

oaths when signing his schedules, in Count III that he made false oaths in

signing his SOFA, and in Count IV that he made false oaths in his testimony at

his creditors meeting. The UST presented substantial evidence in support of all

of the allegations.

      The Debtor admittedly failed to schedule his life estate in his residence in

Edinburg, Illinois, and his ownership of the skidsteer. He also did not schedule

his one-third interest in two oil wells, and his joint ownership with David Clark

of Regions Bank account XXX1405. He scheduled his debt to Midland as

unsecured; he failed to properly disclose on his schedules that the Midland

debt was secured by his residence. It is also not disputed that, in his answers

to the several SOFA questions requiring disclosure of all transfers of property

made within two years of filing, the Debtor did not disclose his transfer of an

interest in an oil well to Bryce Geiler, his transfer of a $9000 truck to David

Clark, or his transfer of $12,000 to or for the benefit of Rod Jackson. The

Debtor also failed to disclose on his SOFA, in his answer to a question about

payments made to creditors within 90 days of the case filing, the $3000

payment made to Sheffield just a couple of weeks before filing. Although the

Debtor disclosed his ownership of Midstate on his SOFA, he inaccurately

reported that it was a closed business.

      At his creditors meeting, the Debtor affirmatively stated that all the

information on his schedules and SOFA was accurate with the exception of one

small change not relevant here. In response to a specific question from the



                                          -23-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                           Document      Page 24 of 30



Trustee about his disclosure of transfers of property, the Debtor stated that he

had disclosed all transfers even though he had not. Likewise, in response to a

specific question from the Trustee about whether he had disclosed all

payments to creditors made within 90 days before filing, he stated that he had

disclosed all such payments even though he had not.

      The Debtor’s schedules and SOFA were signed under oath and penalty of

perjury. Broholm, 310 B.R. at 880; Fed. R. Bankr. P. 1007(b); Official Forms

106Dec, 107. The Debtor was under oath at his creditors meeting. There is no

doubt therefore that the Debtor made false statements on his schedules, on his

SOFA, and at his creditors meeting while under oath.

      There is also no doubt that the Debtor’s false oaths related materially to

his bankruptcy case. Several of the assets not disclosed, such as the skidsteer

and the Regions Bank account, have been recovered and liquidated for the

benefit of creditors. The transfer of the $9000 truck to David Clark is in the

process of being recovered by the Trustee. Other assets, such as the $12,000

spent on Rod Jackson and the bait shop, may be beyond recovery. But proof

that creditors were actually harmed is not a required element of causes of

action under §727. Scott, 172 F.3d at 968 (relying on Smiley v. First Nat’l Bank

(In re Smiley), 864 F.2d 562, 569 (7th Cir. 1989). Debtors have a duty to file

schedules of assets and liabilities and a SOFA. 11 U.S.C. §521(a)(1)(B). Debtors

do not have the option of omitting information that they do not want to include

or information that they themselves have decided is irrelevant. To the contrary,

the success of the entire bankruptcy system “hinges both upon the bankrupt’s



                                      -24-
 Case 19-07004    Doc 97    Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                            Document      Page 25 of 30



veracity and his willingness to make a full disclosure.” Ross v. RJM Acquisitions

Funding LLC, 480 F.3d 493, 498 (7th Cir. 2007) (citation omitted). The

information omitted here by the Debtor was clearly relevant and material to the

Debtor’s case.

      The UST must also prove that the Debtor knew the information he was

providing under oath was false. The burden of proof may be met by evidence

showing actual knowledge by the Debtor that the information he provided was

false or by showing his reckless disregard for whether the information was true

or not. “[N]ot caring whether some representation is true or false—the state of

mind known as ‘reckless disregard’—is, at least for purposes of the provisions

of the Bankruptcy Code governing discharge, the equivalent of knowing that

the representation is false and material.” In re Chavin, 150 F.3d 726, 728 (7th

Cir. 1998) (citations omitted).

      The   Trustee’s   testimony   established   that   the   Debtor   knew   the

information he had provided was false. The Debtor had to have known that he

had retained an interest in the Edinburg residence when he signed the deed to

his son in May 2017. Just weeks before filing his bankruptcy he refinanced the

property as the principal borrower and signed a mortgage that specifically

identified him as having a life interest in the property. He cashed out $25,000

of equity in the property at the time. It would be incredible to believe that he

completed the refinance and obtained the $25,000 and yet had absolutely no

knowledge at the time that he had any interest in the real estate. Likewise, he

cashed the proceeds check from Midland for cash and then, over the course of



                                       -25-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                           Document      Page 26 of 30



just a few weeks, spent the funds. Again, it would be incredible to believe that,

when asked about the veracity of his disclosures regarding transfers of

property when completing his SOFA and at the creditors meeting, he did not

know that he was not disclosing the cash transfers he just recently made with

the refinance proceeds.

      Similarly, the Debtor knew he had an interest in two oil wells and that he

transferred an interest in a third well to Bryce Geiler earlier in 2018. He

admitted as much when confronted at his Rule 2004 examination. He also

knew he owned the skidsteer and his attorney made a point, at the trial, of

having the Trustee acknowledge that the skidsteer was visible to anyone

driving past the Debtor’s residence. But if it was visible to the Trustee, then it

was visible to the Debtor, and he must have known that he had failed to

schedule it. The Debtor admittedly knew that his business, Midstate, was a

sole proprietorship and, accordingly, must have known that the bank account

for the business was in his individual name. Nevertheless, he failed to disclose

the account on his schedules.

      The Debtor has never really disputed that he knew the true information

about his assets, liabilities, and financial transactions, and that his errors and

omissions were therefore, most certainly, knowingly made. But the evidence

also shows that the Debtor acted with reckless disregard—his conduct

evidences little concern about whether the information he was providing was

true or false. In closing arguments, Attorney Dent said that the Debtor had

been “thoughtless” in his disclosures, but he cited no authority for the



                                       -26-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                           Document      Page 27 of 30



proposition that the “thoughtless” preparation of a debtor’s schedules and

SOFA is any different than the preparation of such documents with reckless

disregard for the truth of the information provided. At best, the Debtor did not

care whether his schedules, SOFA, and testimony were true or false and,

accordingly, he must be found to have knowingly made false oaths when

preparing the schedules and SOFA and testifying at his creditors meeting.

      The final element of proof required to deny the Debtor’s discharge is that

he made his false oaths with fraudulent intent. Fraudulent intent “involves a

material representation that you know to be false, or, what amounts to the

same thing, an omission that you know will create an erroneous impression.”

Chavin, 150 F.3d at 728 (citations omitted). “[A] showing of reckless disregard

for the truth is sufficient to prove fraudulent intent.” Stamat, 635 F.3d at 982

(citations omitted.) The cumulative effect of multiple false statements may

evidence a reckless disregard for the truth sufficient to support a finding of

fraudulent intent. Id. (relying on The Cadle Co. v. Duncan (In re Duncan), 562

F.3d 688, 695 (5th Cir. 2009)).

      Here, the Debtor made multiple false statements on his schedules and

SOFA and at his creditors meeting. The sheer volume of the errors and

omissions raises the conduct from mere negligence to reckless disregard for the

truth and justifies denial of the Debtor’s discharge. Stamat, 635 F.3d at 982;

Gargula v. Nave (In re Nave), Adv. #14-0712, 2015 WL 3961768, at *5 (Bankr.

C.D. Ill. June 29, 2015) (repeated and significant errors establish a pattern of

reckless disregard for the truth). The Debtor’s attorney’s argument that there is



                                      -27-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                           Document      Page 28 of 30



some middle-ground standard of thoughtlessness that would justify the

Debtor’s conduct is not supported by any authority. Further, the Debtor’s

amendment of his schedules and SOFA after the Rule 2004 examination was

too little, too late. The amendments were incomplete and did not correct all

errors and omissions. Further, the filing of amended documents only after

being caught making false oaths does not cure the original wrongful conduct.

Payne v. Wood, 775 F.2d 202, 205 (7th Cir. 1985).

      Although controlling case law provides that fraudulent intent can be

found based on a totality of circumstances showing reckless disregard for the

truth, it is also important to note that, in this case, there is evidence of actual

fraudulent intent by the Debtor. The Debtor’s cashing of the Midland proceeds

check from the refinance of his residence for cash and his testimony that he

spent most of the money through cash transactions evidences an intent to

defraud creditors. The Trustee was skeptical of the Debtor’s testimony at his

Rule 2004 examination that he spent $12,000 of the cash on Rod Jackson and

his bait shop. The Trustee’s skepticism appears warranted as it seems

incredible that the Debtor would spend so much money at such a critical time

in his life on someone he knows so little about that he could not even provide

the Trustee with a home address for Rod Jackson or a location for the bait

shop. The only explanation for using cash for such large transactions is that

the Debtor wanted to limit the ability of creditors and the Trustee to trace the

expenditures. The Debtor’s testimony about the Rod Jackson/bait shop

transaction—whatever that transaction was—provides clear evidence of an



                                       -28-
 Case 19-07004    Doc 97   Filed 12/29/20 Entered 12/29/20 09:52:40    Desc Main
                           Document      Page 29 of 30



intent to defraud creditors, and his subsequent failure to disclose the

transaction on his SOFA bolsters the finding of actual fraudulent intent.

      Similarly, the multiple stories told by the Debtor about the travel trailer

located at his residence and occupied by David Clark provide evidence of actual

intent to defraud creditors. On his SOFA, the Debtor said that he had

possession of the trailer and that it was owned by David Clark. At his Rule

2004 examination, the Debtor said that he owned the trailer and had the title

to it. He told an involved story regarding the sale of an airplane and the

transfer of the title to the trailer to him by his uncle in partial payment for his

share of the plane. He also volunteered that, when he was diagnosed with

cancer in 2017, he had told his wife that the trailer would be hers if he died.

But after giving that testimony under oath, he answered the complaint here by

affirmatively stating that he had given the trailer to David Clark more than five

years prior to filing his bankruptcy. All of the conflicting information cannot be

true, and the Debtor’s repeatedly changing stories about the trailer suggest a

desire to try to keep the trailer for himself and his cousin to the detriment of

his creditors. Although the Court does not know which, if any, of the several

stories might be true, it is clear that at least some of the stories told by the

Debtor were intentionally false.

      There can be no question but that the Debtor made false oaths on his

schedules and SOFA and at his creditors meeting with the intention of

defrauding his creditors. His discharge must be denied.




                                       -29-
 Case 19-07004    Doc 97    Filed 12/29/20 Entered 12/29/20 09:52:40   Desc Main
                            Document      Page 30 of 30




                                 IV. Conclusion

      The UST met the burden of proof required to deny the Debtor’s discharge

for concealment of assets and for making false oaths on his schedules and

SOFA and at his creditors meeting. The proof was strong and clearly

established that the Debtor acted knowingly and with fraudulent intent. His

discharge will be denied.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                       ###




                                       -30-
